   Case: 1:04-cr-00172-WAL-GWC Document #: 126 Filed: 07/08/20 Page 1 of 4



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


UNITED STATES OF AMERICA                  )
                                          )
               v.                         )
                                          )                 Criminal Action No. 2004-0172
ISAIAH FAWKES,                            )
                                          )
                      Defendant.          )
__________________________________________)
Attorneys:
Alphonso G. Andrews, Esq.
St. Croix, U.S.V.I.
        For the United States

Isaiah Fawkes
       Pro Se

                                 MEMORANDUM OPINION

Lewis, Chief Judge

       THE MATTER is presently before the Court on Defendant Isaiah Fawkes’s (“Defendant”

or “Fawkes”) “Motion for Compassionate Release” (“Motion”) (Dkt. No. 118); Defendant’s

supplemental filing (“Supplement”) (Dkt. No. 119); and the Government’s Opposition to the

Motion for Compassionate Release (Dkt. No. 121). For the reasons discussed below, Defendant’s

Motion will be denied without prejudice.

                                    I.     BACKGROUND

       On August 15, 2005, Defendant Isaiah Fawkes pleaded guilty to one count of possession

of cocaine with intent to distribute and one count of possession of a firearm by a convicted felon.

On July 26, 2006, this Court sentenced Defendant to 120 months imprisonment for the narcotics

conviction, to run consecutively with 87 months imprisonment on the firearm count. Defendant is
   Case: 1:04-cr-00172-WAL-GWC Document #: 126 Filed: 07/08/20 Page 2 of 4



currently imprisoned at Federal Correctional Institute Coleman Low (“FCI Coleman”) in Florida

and has a scheduled release date of November 12, 2023. (Dkt. No. 121 at 2).

       On May 28, 2020, Defendant’s “Motion for Compassionate Release” (“Motion”), dated

May 15, 2020, was filed, asking that the Court hold the Motion “in abeyance until 30 calendar

days from May 15, 2020 in accordance with the waiting period set forth in [18 U.S.C. §] 3582.”

(Dkt. No. 118 at 1). Alternatively, Defendant asks that the Court waive the waiting period and

consider the Motion immediately. Id. Defendant requests that the Court order “[his] release

pursuant to 3582(c)[(1)(A)] for extraordinary and compelling reasons,” including: the danger and

the spread in prison of the COVID-19 virus; the non-violent nature of his crimes and his youth at

the time the crimes were committed; the amount of his sentence already served; the need to assist

his family; the acquisition of his GED and completion of vocational classes while in prison; and

his employment as a plumber and laborer while in prison. Id. at 1-2. On June 3, 2020, a supplement

to his Motion (“Supplement”), dated May 26, 2020, was filed, emphasizing the danger of the

COVID-19 virus in FCI Tallahassee and the need to support his family. (Dkt. No. 119).

       The Government opposes Defendant’s Motion, arguing that Fawkes has not followed the

statutory prerequisites to file a motion for compassionate release and he has not met the

“extraordinary and compelling reasons” criteria for such release. (Dkt. No. 121 at 4-5). First, the

Government argues that the Court may not consider this Motion because Fawkes has presented no

evidence that he submitted a request for the Warden or the Bureau of Prisons to bring a Motion for

Compassionate Release on his behalf, as required by 18 U.S.C. § 3582. Id. at 4. The Government

further contends that Fawkes’ request for the Court to hold the Motion in abeyance until thirty

days after May 15, 2020 is an improper reading of the statute governing motions for compassionate

release. Id. at 4-5. Second, the Government argues that there is no extraordinary or compelling



                                                2
   Case: 1:04-cr-00172-WAL-GWC Document #: 126 Filed: 07/08/20 Page 3 of 4



reason for the Court to grant this Motion. The Government contends that “the mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” Id. at 5 (quoting United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020)). Further, the Government asserts that although “acquiring a G.E.D and

honing of vocational skills is laudable,” it is not an extraordinary and compelling reason for the

Court to grant Defendant’s Motion. Id. at 7.

                                      II.      DISCUSSION

       Once a federally-imposed sentence commences, a district court has limited authority to

modify that sentence. One such authority is found in the First Step Act, which allows the court to

consider a defendant’s motion for compassionate release for “extraordinary and compelling

reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). This statute provides, in relevant part:

       The court may not modify a term of imprisonment once it has been imposed except
       that--
           (1) in any case--
               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that--
                   (i) extraordinary and compelling reasons warrant such a reduction ….

18 U.S.C. § 3582(c) (emphasis added).

       Defendant does not argue that he has exhausted his administrative remedies as required by

the statute and regulation. In this regard, he gives no indication in either his Motion or the

Supplement that he has submitted a request for early release to the Warden at FCI Tallahassee

where he was previously imprisoned, or FCI Coleman where he is currently imprisoned. (See Dkt.

                                                 3
   Case: 1:04-cr-00172-WAL-GWC Document #: 126 Filed: 07/08/20 Page 4 of 4



Nos. 118; 119). Although he requests that the Court hold the motion in abeyance for thirty days

from May 15, 2020 (Dkt. No. 118 at 1), there is no corresponding assertion that he made a request

for early release to the Warden on that date. Nor is the Court permitted, as Defendant suggests, to

waive the exhaustion requirement. (See Dkt. No. 118 at 1). As the Third Circuit concluded in

United States v. Raia, the exhaustion requirement under the statute presents “a glaring roadblock”

to the Court’s consideration of Defendant’s request for compassionate release at this point. 954

F.3d 594, 597 (3d Cir. 2020).

       Although the danger posed by the COVID-19 pandemic is real and ongoing, the Court is

limited by the existing statutory authority and binding Third Circuit precedent in the relief that it

may grant. See Raia, 954 F.3d at 597. Accordingly, Defendant’s Motion for Compassionate

Release will be denied without prejudice.

       An appropriate Order accompanies this Memorandum Opinion.

Date: July 8, 2020                                    ________/s/______
                                                      WILMA A. LEWIS
                                                      Chief Judge




                                                 4
